DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US 2018/0083680 A1, hereinafter “Guo”).
	Regarding claims 1 and 11, Guo teaches a method in a User Equipment (UE) (figs. 16) for wireless communication, comprising: receiving a second radio signal (¶ [0226] , ¶ [0235], ¶ [0270], ¶ [0271] and ¶ [0272]. And pages 16-22 of provisional application 62/421039); and receiving a first radio signal (17A-17C, ¶ [0275], control channel 1710 and data channel 1720. The control channel 1710 can include three OFDM symbols 1731, 1732 and 1733); wherein the first radio signal is transmitted within a first time unit (¶ [0275],  subframe), a first bit block is used for generating the first radio signal, and the first radio signal comprises G multicarrier symbols (figs. 17A-17C, ¶ [0272], a control region comprises an N number of OFDM symbols); the second radio signal is transmitted within the first time unit, and the second radio signal is used for determining a time-domain resource occupied by the G multicarrier symbols (¶ [0226] A gNB can indicate UE to use an Rx mode for DL signal reception (PDSCH and PDSCH DMRS) via RRC, MAC-CE or DCI signaling. ¶ [0235] A DL assignment DCI may indicate reference QCL resource(s) to be used for demodulation of a PDSCH assigned by the DCI. ¶ [0270], A UE can be indicated to use Rx beam cycling to receive control channels via RRC, MAC CE or DCI signaling.  UE can be indicated to use Rx beam cycling to receive data channels via RRC, MAC CE or DCI signaling. ¶ [0271] and ¶ [0272]. And pages 16-22 of provisional application 62/421039); as for any one given multicarrier symbol of the G multicarrier symbols, the multi-antenna related receiving for the given multicarrier symbol is related to the relative position of a time-domain resource occupied by the given multicarrier symbol with respect to a first time point in time domain (figs. 17A-17C, ¶ [0272], ¶ [0273], ¶ [0277], The control channel 1710 can include three OFDM symbols 1731, 1732 and 1733.  The UE is configured to use the same Rx beam within each slot/subframe cycle the Rx beams over subframes/slots. There are control channel 1710 and data channel 1720 in each subframe/slot, And pages 16-22 of provisional application 62/421039); when the given multicarrier symbol is before the first time point in time domain, a first multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol (¶ [0280], ¶ [0281], The UE is configured with 4 Rx beams 1691, 1692, 1693, and 1694 for cycling.  Assume the UE begin the Rx beam cycling from subframe 1701. The UE is configured to apply Rx beam 1691 on OFDM symbol 1731 in subframe 1701, apply Rx beam 1692 on OFDM symbol 1732 in subframe 1701, apply Rx beam 1693 on OFDM symbol 1733 in subframe 1701, then apply Rx beam 1694 on OFDM symbol 1734 in subframe 1702, then the UE cycle back to beam 1691 and apply Rx beam 1691 on OFDM symbol 1735 in subframe 1702. and ¶ [0285]. For Example, in Fig. 17C, the UE applies a first Rx beam, 1691 before symbol 1732); when the given multicarrier symbol is behind the first time point in time domain, a second multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol; the first multi-antenna receiving mode differs from the second multi- antenna receiving mode; the first time point is one time point within the first time unit; and G is a positive integer (¶ [0280], ¶ [0281], The UE is configured with 4 Rx beams 1691, 1692, 1693, and 1694 for cycling.  Assume the UE begin the Rx beam cycling from subframe 1701. The UE is configured to apply Rx beam 1691 on OFDM symbol 1731 in subframe 1701, apply Rx beam 1692 on OFDM symbol 1732 in subframe 1701, apply Rx beam 1693 on OFDM symbol 1733 in subframe 1701, then apply Rx beam 1694 on OFDM symbol 1734 in subframe 1702, then the UE cycle back to beam 1691 and apply Rx beam 1691 on OFDM symbol 1735 in subframe 1702. and ¶ [0285]. For Example, in Fig. 17C, the UE applies a second/different Rx beam, 1693 after/behind symbol 1732).
 	Regarding claims 2 and 12, Guo teaches the method according to claim 1, wherein the G multicarrier symbols are all before the first time point in time domain, and the multi-antenna related receiving for the G multicarrier symbols is the same; or, the G multicarrier symbols are all behind the first time point in time domain, and the multi-antenna related receiving for the G multicarrier symbols is the same;
or, G1 multicarrier symbols of the G multicarrier symbols are before the first time point in time domain, G2 multicarrier symbols of the G multicarrier symbols are behind the first time point in time domain, the multi-antenna related receiving for the G1 multicarrier symbols is the same, the multi-antenna related receiving for the G2 multicarrier symbols is the same, the mullti-antenna related receiving for the G1 multicarrier symbols and the multi-antenna related receiving for the G2 multicarrier symbols are different; G1 and G2 are positive integers (figs. 17A-17C, For example, in fig. 17B, ¶ [0277], the UE applies same Rx beam on the all symbols before data channel 1720).
 	Regarding claims 3 and 13, Guo teaches the method according to claim 1, wherein when the time-domain resource occupied by the given multicarrier symbol is behind the first time point, the second radio signal is used for determining the multi-antenna related receiving for the given multicarrier symbol; or, when the time-domain resource occupied by the given multicarrier symbol is before the first time point, the multi-antenna related receiving for the given multicarrier symbol is related to the multi-antenna related receiving for the second radio signal (figs. 17A-17C, ¶ [0272], a control region comprises an N number of OFDM symbols.  The UE is further configured to apply N different Rx beams on the N number of OFDM symbols.  The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0273], a UE is configured to keep using the indicated set of N Rx beams across OFDM symbols for control signal reception in subsequent slots/subframes, until another set of N Rx beam indication is received. ¶ [0277], ¶ [0280], ¶ [0281] and ¶ [0285]. And pages 16-22 of provisional application 62/421039. For Example, in Fig. 17C, the UE applies Rx beam 1693 after/behind symbol 1732).
 	Regarding claims 4 and 14, Guo teaches the method according to claim 1, comprising: receiving first information, wherein the first information is used for determining the first time point; or, receiving third information, wherein the third information is used for determining a candidate scheme for the multi-antenna related receiving corresponding to the G multicarrier symbols; the candidate scheme for the multi-antenna related receiving corresponding to the G multicarrier symbols includes the first multi-antenna receiving mode and the second multi- antenna receiving mode (figs. 17A-17C, ¶ [0270]- [0272], The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0277] In some embodiments, a control region comprises an N number of OFDM symbols. The UE is further configured to a same Rx beam on the N number of OFDM symbols.  The UE can be indicated with Pc Rx beam IDs for the Rx beam cycling across subframes/slots via RRC, DCI or MAC CE signaling).
 	Regarding claims 5 and 15, Guo teaches the method according to claim 1 comprising: transmitting second information; wherein the second information is used for determining the first time point (figs. 17A-17C, ¶ [0270]- [0272], The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0277] In some embodiments, a control region comprises an N number of OFDM symbols. The UE is further configured to a same Rx beam on the N number of OFDM symbols.  The UE can be indicated with Pc Rx beam IDs for the Rx beam cycling across subframes/slots via RRC, DCI or MAC CE signaling).
 	Regarding claims 6 and 16, Guo teaches a method in a base station device (figs. 16) for wireless communication, comprising: transmitting a second radio signal (¶ 0226],  ¶ [0235], ¶ [0270], ¶ [0271] and ¶ [0272]. And pages 16-22 of provisional application 62/421039); and transmitting a first radio signal; wherein the first radio signal is transmitted within a first time unit, a first bit block is used for generating the first radio signal, and the first radio signal comprises G multicarrier symbols (17A-17C, ¶ [0272], a control region comprises an N number of OFDM symbols, ¶ [0275], control channel 1710 and data channel 1720. The control channel 1710 can include three OFDM symbols 1731, 1732 and 1733); the second radio signal is transmitted within the first time unit, and the second radio signal is used for determining a time-domain resource occupied by the G multicarrier symbols (¶ [0226] A gNB can indicate UE to use an Rx mode for DL signal reception (PDSCH and PDSCH DMRS) via RRC, MAC-CE or DCI signaling. ¶ [0235] A DL assignment DCI may indicate reference QCL resource(s) to be used for demodulation of a PDSCH assigned by the DCI. ¶ [0270], A UE can be indicated to use Rx beam cycling to receive control channels via RRC, MAC CE or DCI signaling.  UE can be indicated to use Rx beam cycling to receive data channels via RRC, MAC CE or DCI signaling. ¶ [0271] and ¶ [0272]. And pages 16-22 of provisional application 62/421039); as for any one given multicarrier symbol of the G multicarrier symbols, the multi-antenna related receiving for the given multicarrier symbol is related to the relative position of a time-domain resource occupied by the given multicarrier symbol with respect to a first time point in time domain (figs. 17A-17C, ¶ [0272], ¶ [0273], ¶ [0277], The control channel 1710 can include three OFDM symbols 1731, 1732 and 1733.  The UE is configured to use the same Rx beam within each slot/subframe cycle the Rx beams over subframes/slots. There are control channel 1710 and data channel 1720 in each subframe/slot, And pages 16-22 of provisional application 62/421039); when the given multicarrier symbol is before the first time point in time domain, a first multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol (¶ [0280], ¶ [0281], The UE is configured with 4 Rx beams 1691, 1692, 1693, and 1694 for cycling.  Assume the UE begin the Rx beam cycling from subframe 1701. The UE is configured to apply Rx beam 1691 on OFDM symbol 1731 in subframe 1701, apply Rx beam 1692 on OFDM symbol 1732 in subframe 1701, apply Rx beam 1693 on OFDM symbol 1733 in subframe 1701, then apply Rx beam 1694 on OFDM symbol 1734 in subframe 1702, then the UE cycle back to beam 1691 and apply Rx beam 1691 on OFDM symbol 1735 in subframe 1702. and ¶ [0285]. For Example, in Fig. 17C, the UE applies a first Rx beam, 1691 before symbol 1732); when the given multicarrier symbol is behind the first time point in time domain, a second multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol; the first multi-antenna receiving mode differs from the second multi- antenna receiving mode; the first time point is one time point within the first time unit; and G is a positive integer (¶ [0280], ¶ [0281], The UE is configured with 4 Rx beams 1691, 1692, 1693, and 1694 for cycling.  Assume the UE begin the Rx beam cycling from subframe 1701. The UE is configured to apply Rx beam 1691 on OFDM symbol 1731 in subframe 1701, apply Rx beam 1692 on OFDM symbol 1732 in subframe 1701, apply Rx beam 1693 on OFDM symbol 1733 in subframe 1701, then apply Rx beam 1694 on OFDM symbol 1734 in subframe 1702, then the UE cycle back to beam 1691 and apply Rx beam 1691 on OFDM symbol 1735 in subframe 1702. and ¶ [0285]. For Example, in Fig. 17C, the UE applies a second/different Rx beam, 1693 after/behind symbol 1732).
 	Regarding claims 7 and 17, Guo teaches the method according to claim 6, wherein the G multicarrier symbols are all before the first time point in time domain, and the multi-antenna related receiving for the G multicarrier symbols is the same; or, the G multicarrier symbols are all behind the first time point in time domain, and the multi-antenna related receiving for the G multicarrier symbols is the same; or, G1 multicarrier symbols of the G multicarrier symbols are before the first time point in time domain, G2 multicarrier symbols of the G multicarrier symbols are behind the first time point in time domain, the multi-antenna related receiving for the G1 multicarrier symbols is the same, the multi-antenna related receiving for the G2 multicarrier symbols is the same, the mullti- antenna related receiving for the G1 multicarrier symbols and the multi-antenna related receiving for the G2 multicarrier symbols are different; G1 and G2 are positive integers (figs. 17A-17C, For example, in fig. 17B, ¶ [0277], the UE applies same Rx beam on the all symbols before data channel 1720).
 	Regarding claims 8 and 18, Guo teaches the method according to claim 6, wherein if the time-domain resource occupied by the given multicarrier symbol is behind the first time point, the second radio signal is used for determining the multi-antenna related receiving for the given multicarrier symbol; or, if the time-domain resource occupied by the given multicarrier symbol is before the first time point, the multi-antenna related receiving for the given multicarrier symbol is related to the multi-antenna related receiving for the second radio signal (figs. 17A-17C, ¶ [0272], a control region comprises an N number of OFDM symbols.  The UE is further configured to apply N different Rx beams on the N number of OFDM symbols.  The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0273], a UE is configured to keep using the indicated set of N Rx beams across OFDM symbols for control signal reception in subsequent slots/subframes, until another set of N Rx beam indication is received. ¶ [0277], ¶ [0280], ¶ [0281] and ¶ [0285]. And pages 16-22 of provisional application 62/421039. For Example, in Fig. 17C, the UE applies Rx beam 1693 after/behind symbol 1732).
 	Regarding claims 9 and 19, Guo teaches the method according to claim 6, comprising: transmitting first information, wherein the first information is used for determining the first time point; or, transmitting third information, wherein the third information is used for determining a candidate scheme for the multi-antenna related receiving corresponding to the G multicarrier symbols; the candidate scheme for the multi-antenna related receiving corresponding to the G multicarrier symbols includes the first multi-antenna receiving mode and the second multi- antenna receiving mode (figs. 17A-17C, ¶ [0270]- [0272], The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0277] In some embodiments, a control region comprises an N number of OFDM symbols. The UE is further configured to a same Rx beam on the N number of OFDM symbols.  The UE can be indicated with Pc Rx beam IDs for the Rx beam cycling across subframes/slots via RRC, DCI or MAC CE signaling).
 	Regarding claims 10 and 20, Guo teaches the method according to claim 6, comprising: receiving second information; wherein the second information is used for determining the first time point (figs. 17A-17C, ¶ [0270]- [0272], The UE can be indicated with N Rx beam IDs for the Rx beam cycling across OFDM symbols via RRC, DCI or MAC CE signaling, ¶ [0277] In some embodiments, a control region comprises an N number of OFDM symbols. The UE is further configured to a same Rx beam on the N number of OFDM symbols.  The UE can be indicated with Pc Rx beam IDs for the Rx beam cycling across subframes/slots via RRC, DCI or MAC CE signaling).
Regarding claim 21, Guo teaches the method according to claim 1, wherein the first multi-antenna receiving mode and the second multi-antenna receiving mode use different analog beams to receive, respectively (figs.17A-17C, ¶ [0270]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Guo.
Regarding claim 22, Guo teaches the method according to claim 1, wherein the second multi-antenna receiving mode uses a different beam than that of the first multi-antenna receiving mode (e.g., fig. 17C).
Guo does not explicitly teach wherein the first multi-antenna receiving
mode and the second multi-antenna receiving mode use different transmitting antenna ports to transmit, respectively.
	However, it is well known in the art that the different antenna ports are used to transmit different beams.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use different transmitting antenna ports to transmit the first multi-antenna receiving mode and the second multi-antenna receiving mode in the system of Guo to utilize convention techniques in the art.
8.	Claim 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Braun et al. (US 2016/0323757 A1, hereinafter “Braun”).
Regarding claim 23, Guo teaches the method according to claim 1, wherein the second multi-antenna receiving mode uses a different beam than that of the first multi-antenna receiving mode (e.g., fig. 17C).
Guo does not explicitly teach wherein an antenna receiving gain corresponding to the second multi-antenna receiving mode is greater than the antenna receiving gain corresponding to the first multi-antenna receiving mode.
	Braun teaches different beams may provide different antenna gains (¶ [0043], the second beam pattern 18 may provide a higher antenna or BF gain than the first antenna pattern 16, and that the second beam pattern 18 may be narrower than the first beam pattern 16).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use beam with a greater antenna receiving gain
corresponding to the second multi-antenna receiving mode than the antenna receiving gain corresponding to the first multi-antenna receiving mode in the system of Guo. The motivation for doing this is a matter of design choice.
Regarding claim 25, Guo teaches the method according to claim 1, wherein the second multi-antenna receiving mode uses a different beam than that of the first multi-antenna receiving mode (e.g., fig. 17C).
Guo does not explicitly teach second multi-antenna receiving mode uses a beam narrower than that of the first multi-antenna receiving mode.
Braun teaches using a second/narrower beam and a first/wider beam (¶ [0043]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a narrower beam in second multi-antenna receiving mode in the system of Guo. The motivation for doing this is a matter of design choice.
9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Hunukumbure et al. (US 2020/0045653 A1, hereinafter “Hunukumbure”).
Regarding claim 24, Guo teaches the method according to claim 1, wherein the second multi-antenna receiving mode uses a different beam than that of the first multi-antenna receiving mode (e.g., fig. 17C).
Guo does not explicitly tach wherein a transmission reliability corresponding to the first multi-antenna receiving mode is greater than the transmission reliability corresponding to the second multi-antenna receiving mode.
Hunukumbure teaches wherein a reliability corresponding to the first multi-antenna receiving mode (narrow beam) is greater than the reliability corresponding to the second multi-antenna receiving mode (wide beam) ( ¶ [0119]) .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a greater transmission reliability corresponding to the first multi-antenna receiving mode than the transmission
reliability corresponding to the second multi-antenna receiving mode in the system of Guo. The motivation for doing this is a matter of design choice.
Response to Arguments
10.	Applicant’s arguments filed on July 25, 2022 have been considered but they are not persuasive. 
11.	Applicant argues “…As such, Guo merely discloses “Rx beams 1691, 1692, 1693, and 1694 for cycling,” and the “mode of Rx beam cycling can have three different modes: the UE cycles Rx beams over OFDM symbols within each control channel (mode 1); the UE cycles Rx beams over subframes (mode 2); and the UE cycles the Rx beams over OFDM symbols in control channel and over subframes (mode 3).” While Guo refers to three different modes, Guo does not disclose switching between any two of the three modes 1 to 3 within a subframe or “when the given multicarrier symbol is before the first time point in time domain, a first multi-antenna receiving
mode is employed for the multi-antenna related receiving of the given multicarrier symbol; when the given multicarrier symbol is behind the first time point in time domain, a second multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol; the first multi-antenna receiving mode differs from the second multi-antenna receiving mode” recited in claim 1. Therefore, Guo does not identical disclose features recited in claim 1 or any of its dependent claims…”
	Examiner respectfully disagrees and submits that Guo teaches when the given multicarrier symbol is before the first time point in time domain, a first multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol; when the given multicarrier symbol is behind the first time point in time domain, a second multi-antenna receiving mode is employed for the multi-antenna related receiving of the given multicarrier symbol; the first multi-antenna receiving mode differs from the second multi- antenna receiving mode; the first time point is one time point within the first time unit; and G is a positive integer (¶ [0280], ¶ [0281], The UE is configured with 4 Rx beams 1691, 1692, 1693, and 1694 for cycling.  Assume the UE begin the Rx beam cycling from subframe 1701. The UE is configured to apply Rx beam 1691 on OFDM symbol 1731 in subframe 1701, apply Rx beam 1692 on OFDM symbol 1732 in subframe 1701, apply Rx beam 1693 on OFDM symbol 1733 in subframe 1701, then apply Rx beam 1694 on OFDM symbol 1734 in subframe 1702, then the UE cycle back to beam 1691 and apply Rx beam 1691 on OFDM symbol 1735 in subframe 1702. and ¶ [0285]. For Example, in Fig. 17C, the UE applies a first Rx beam (i.e., a first multi-antenna receiving mode similar to ¶ [0035] of the instant application), 1691 before symbol 1732 and the UE applies a second/different Rx beam (i.e., a second multi-antenna receiving mode) 1693 after/behind symbol 1732).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477